Citation Nr: 1810504	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen claim for service connection for a lumbosacral spine strain.

2. Entitlement to service connection for lumbosacral spine strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to January 2006 in the United States Marine Corps. He was awarded the Southwest Asia service medal and the Global War or Terrorism service medal.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida. The claim was initially denied in a March 2006 rating decision by the VA RO in Winston-Salem, North Carolina.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a lumbosacral spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The March 2006 rating decision which denied service connection for a lumbosacral spine strain is final; however, evidence received since that rating decision is new and material, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The March 2006 rating decision denying service connection for a lumbosacral spine strain is final; however, the criteria for reopening that claim have been met. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103 (2017). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Lumbosacral spine strain

In a March 2006 rating decision, the RO denied service connection because the Veteran did not present evidence showing a current back disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. §7105(c); 38 C.F.R. § 20.1103 (West 2012).

The Veteran attempted to reopen his low back disability claim after the March 2006 decision became final. In a June 2009 rating decision, the Veteran's claim was again denied as the RO determined the submitted evidence was not new and material as it did not show a diagnosis of a low back disability which occurred or was caused by military service. The Veteran again Veteran attempted to reopen his low back disability claim. In an April 2012 rating decision, the RO reopened the claim as it determined that the submitted evidence was new and material. However, the RO denied the Veteran's claim on the merits as it was determined that while a low back disorder was confirmed by x-ray, the record did not have a positive nexus opinion linking the Veteran's back disability to his military service.

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran submitted a September 2016 radiology report which confirmed mild disc narrowing at L4-5 with degenerative spondylosis and facet disease (degenerative joint disease of the spine). Additionally, the Veteran provided testimony at a hearing before the Board that he has received a positive nexus opinion linking his back disability to service. Also, the Veteran stated that he has continued to seek treatment for back pain since service.

Evidence submitted after the March 2006 decision includes the transcript from a March 2017 hearing before the Board, a radiology report confirming a spine disability, and treatment records indicating continued treatment for back pain. The lay statements demonstrate that a positive nexus may exist in the Veteran's medical records; however, these records are not currently part of the Veteran's claims file.

The Board finds that new and material evidence has been presented.  The evidence, including the hearing testimony before the Board and medical records confirming a diagnosis of degenerative joint disease of the spine and describing continuity of treatment for back pain, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim, including evidence of a current thoracolumbar spine disability and a reported medical opinion suggesting a positive nexus between the Veteran's spine disability and his service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

The petition to reopen the previously denied claim for entitlement to service connection lumbosacral spine strain is granted.


REMAND

The Board finds that a medical examination of the Veteran's thoracolumbar spine is required to adjudicate the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has a diagnosis of mild disc narrowing at L4-5 with degenerative spondylosis and facet disease confirmed via radiological imaging. His testimony suggest that while on active duty, he often carried heavy equipment while jumping out of helicopters and marching long distances while encumbered with his 250 pound combat load and his DD Form 214 confirms training for military combat.  

Additionally, the Board notes that the positive nexus opinion, to which the Veteran and his representative cite, is not currently part of the record. The Veteran should supply it or seek VA's assistance in obtaining it.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VA Form 21-4142 to authorize the release of information for his medical records related to his spine treatments. He is encouraged to supply the medical nexus statement discussed during his hearing or to seek VA's assistance in obtaining the statement. 

2. Schedule the Veteran for a VA examination of the thoracolumbar spine to evaluate his back disability.

The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability, degenerative joint disease of the spine, is etiologically related to active service. The examiner should specifically address delayed onset degenerative joint disease of the spine and comment on whether the Veteran's in-service stressors to his back caused or aggravated his current back disability.

The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current spine disability, degenerative joint disease of the spine, is (a) proximately due to, or (b) aggravated by, his service connected bilateral knee disabilities.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record and the Veteran's lay statements when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Following completion of the above, readjudicate the Veteran's claims for service connection for a thoracolumbar spine disability. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


